DETAILED ACTION
The instant application having Application No. 16/366,789 has a total of 24 claims pending in the application; there are 3 independent claim and 21 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, 10-11, 13, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burroughs et al. (Publication Number US 2020/0004584 A1).
As per claim 1, Burroughs et al. discloses “a method implemented in a computing device including a processor comprising a first component having a hardware-based message arbitration unit (MAU) (queue management unit 2700 that may be implemented at least in part using hardware; Paragraph 0285) including a plurality of priority queues, each having a respective priority level (queues 2770, where the scheduling may include a proportional arbiter, credit-based arbiter, and a tie-break arbiter (FIG. 27; Paragraph 0286). The need for an arbiter indicates the presence of priorities. See also the request buffers 2705 that may be assigned to different priority levels; Paragraph 0287), coupled to a second component via a low-pin count link (Paragraph 0136), comprising: receiving, at the MAU from two or more clients on the processor, messages having different priority levels to be sent over the low pin-count link to the second component (as it pertains to requests being inserted into the queues; Paragraph 0287).”
Burroughs et al. discloses “enqueuing the messages in the plurality of priority queues based on a priority level for each message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “and arbitrating transmission of messages over the low-pin count link (Paragraph 0136) based on the priority level of messages in the plurality of priority queues (Paragraphs 0287-0289 and 0292).”
As per claim 2, Burroughs et al. discloses “the method of claim 1 (as disclosed by Burroughs et al. above), further comprising: enqueuing a first message in a first priority queue having a first priority (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “beginning transmission of the first message over the low-pin count link to the second component (Paragraph 0136).”
Burroughs et al. discloses “detecting a second message has been enqueued in a second priority queue having a higher-priority than the first priority queue, and in response thereto, aborting transmission of the first message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “and transmitting the second message over the low-pin count link to the second component (as a result of any tie-breakers; Paragraphs 0303-0305).”
As per claim 4, Burroughs et al. discloses “the method of claim 1 (as disclosed by Burroughs et al. above), wherein the second component is a Power Management Integrated Circuit (PMIC) (Paragraphs 0046 and 0122), and the two or more clients on the processor include at two or more of: software executing on the processor (see application processor 1210; FIG. 12; Paragraph 0122).”
Burroughs et al. discloses “a power control unit (where the PMIC may also control the power level of other components (Paragraph 0122). In another embodiment PMIC can be connected to SoC, battery, and AC adapter; FIG. 13; Paragraph 0127).”
Burroughs et al. discloses “a power management controller (where the PMIC may also control the power level of other components (Paragraph 0122). In another embodiment PMIC can be connected to SoC, battery, and AC adapter; FIG. 13; Paragraph 0127).” 
Burroughs et al. discloses “and a Universal Serial Bus (USB) policy engine (Paragraph 0104).”  
As per claim 8, Burroughs et al. discloses “the method of claim 4 (as disclosed by Burroughs et al. above), wherein the two or more clients include the policy engine, further comprising: transmitting a first message originating from a first client that is not the policy engine over the low-pin count link (Paragraph 0136) to the PMIC (where the PMIC may also control the power level of other components (Paragraph 0122). In another embodiment PMIC can be connected to SoC, battery, and AC adapter; FIG. 13; Paragraph 0127).”
Burroughs et al. discloses “detecting a second message received by the MAU from the policy engine is enqueued in a highest-priority queue in the MAU, and in response thereto, aborting transmission of the first message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “and transmitting the second message over the low-pin count link to the PMIC (note that the passages cited in [Paragraphs 0293 and 0299-0301] pertain to transmission of messages after arbitration, with PMIC being disclosed as capable of communication with the application processor 1210 as disclosed in [FIG. 12; Paragraph 0122]).”
As per claim 10, Burroughs et al. discloses “a System on a Chip (SoC), comprising: a central processing unit (CPU) on which software is executed (SoC 1310; FIG. 13).”
Burroughs et al. discloses “a plurality of clients (various components (excluding the PMIC 1380) connected to the SoC 1310; FIG. 13).”
Burroughs et al. discloses “a low-pin count interface (Paragraph 0136).”
Burroughs et al. discloses “and a message arbitration unit (MAU) (queue management unit 2700 that may be implemented at least in part using hardware; Paragraph 0285) including a plurality of priority queues, each having a respective priority level (queues 2770, where the scheduling may include a proportional arbiter, credit-based arbiter, and a tie-break arbiter (FIG. 27; Paragraph 0286). The need for an arbiter indicates the presence of priorities. See also the request buffers 2705 that may be assigned to different priority levels; Paragraph 0287), wherein the SoC is configured to, receive, at the MAU from two or more of the plurality of clients, messages having different priority levels to be transmitted from the low pin-count interface to a component communicatively coupled to the SoC via a low pin-count link coupled to the low pin-count interface when the SoC is installed in a computing device including the component (as it pertains to requests being inserted into the queues; Paragraph 0287).”
Burroughs et al. discloses “enqueue the messages in the plurality of priority queues based on a priority level for each message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “and arbitrate transmission of messages from the low-pin count interface (Paragraph 0136) based on the priority level of messages in the plurality of priority queues (Paragraphs 0287-0289 and 0292).”
As per claim 11, Burroughs et al. discloses “the SoC of claim 10 (as disclosed by Burroughs et al. above), wherein the SoC is further configured to: enqueue a first message in a first priority queue having a first priority (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “transmit the first message from the low-pin count interface to the component (Paragraph 0136).”
Burroughs et al. discloses “detect a second message has been enqueued in a second priority queue having a higher-priority than the first priority queue (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “abort transmission of the first message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “and transmit the second message from the low-pin count interface to the component (as a result of any tie-breakers; Paragraphs 0303-0305).”
As per claim 13, Burroughs et al. discloses “the SoC of claim 10 (as disclosed by Burroughs et al. above), wherein the component is a Power Management Integrated Circuit (PMIC) (Paragraphs 0046 and 0122), and the plurality of clients on the processor include two or more of: software executing on the processor (see application processor 1210; FIG. 12; Paragraph 0122).”
Burroughs et al. discloses “a power control unit (where the PMIC may also control the power level of other components (Paragraph 0122). In another embodiment PMIC can be connected to SoC, battery, and AC adapter; FIG. 13; Paragraph 0127).”
Burroughs et al. discloses “a power management controller (where the PMIC may also control the power level of other components (Paragraph 0122). In another embodiment PMIC can be connected to SoC, battery, and AC adapter; FIG. 13; Paragraph 0127).”  
Burroughs et al. discloses “and a Universal Serial Bus (USB) policy engine (Paragraph 0104).”
As per claim 18, Burroughs et al. discloses “a computing device, comprising: a processor, comprising: a central processing unit (processor 1570 and 1580; FIG. 15).”
Burroughs et al. discloses “a memory controller (memory controller 1572 and 1582; FIG. 15).”
Burroughs et al. discloses “an Input-Output (IO) interface (chipset 1590; FIG. 15).”
Burroughs et al. discloses “at least one of a power control unit (PCU) and a power management controller (PMC) (power management circuit; Paragraph 0131).”
Burroughs et al. discloses “a first low-pin count interface (Paragraph 0136).”
Burroughs et al. discloses “and a message arbitration unit (MAU) (queue management unit 2700 that may be implemented at least in part using hardware; Paragraph 0285) including a plurality of priority queues, each having a respective priority level (queues 2770, where the scheduling may include a proportional arbiter, credit-based arbiter, and a tie-break arbiter (FIG. 27; Paragraph 0286). The need for an arbiter indicates the presence of priorities. See also the request buffers 2705 that may be assigned to different priority levels; Paragraph 0287).”
Burroughs et al. discloses “memory, coupled to the memory controller (a processor with an integrated memory controller; Paragraph 0025; FIG. 22).” 
Burroughs et al. discloses “at least one storage device coupled to the IO interface, having at least one of software and firmware stored therein (Paragraph 0099).”
Burroughs et al. discloses “a power management integrated circuit (PMIC) having a second low-pin count interface coupled to the first low-pin count interface via a low pin-count communication link, a charger controller, and a plurality of registers (Paragraphs 0046 and 0122).”
Burroughs et al. discloses “a battery, including a positive terminal providing input voltage to the PMIC (battery 1390; FIG. 13).”
Burroughs et al. discloses “operatively coupled to the PMIC; one or more power rails, coupled between the PMIC and the processor (power management circuit; Paragraph 0131).”
Burroughs et al. discloses “and an interrupt line (interrupt controller to enable dynamic swapping of workloads between different domains; Paragraph 0110), coupled between the PMIC and the processor, wherein the computing device is configured to, receive, at the MAU from a plurality of clients including the PCU, PMC, and the CPU, messages having different priority levels to be sent over the low pin-count communication link to the PMIC (where the PMIC may also control the power level of other components (Paragraph 0122). In another embodiment PMIC can be connected to SoC, battery, and AC adapter; FIG. 13; Paragraph 0127).”
Burroughs et al. discloses “enqueue the messages in the plurality of priority queues based on a priority level for each message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “and arbitrate transmission of messages over the low-pin count communication link (Paragraph 0136) based on the priority level of messages in the plurality of priority queues (Paragraphs 0287-0289 and 0292).”
As per claim 19, Burroughs et al. discloses “the computing device of claim 18 (as disclosed by Burroughs et al. above), further configured to: receive a first message at the MAU having a first priority level (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “enqueue the first message in a first priority queue in the MAU having a first priority (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “begin transmitting the first message over the low-pin count communication link to the PMIC (Paragraph 0136).”
Burroughs et al. discloses “detect, during transmission of the first message, a second message has been enqueued in a second priority queue in the MAU having a higher-priority than the first priority queue (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “abort transmission of the first message; and transmit the second message over the low-pin count communication link to the PMIC (as a result of any tie-breakers; Paragraphs 0303-0305).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burroughs et al. (Publication Number US 2020/0004584 A1) in view of Vig et al. (Patent Number US 10,853,182 B1).
As per claim 3, Burroughs et al. discloses “the method of claim 2 (as disclosed by Burroughs et al. above), further comprising: implementing a message arbiter that selects messages from the plurality of priority queues (steps 3210 to 3260 as it pertains to a selected queue; FIG. 32).”
Burroughs et al. discloses “and in response to detecting the second message has been enqueued in the second priority queue, flushing any messages or message segments that are currently buffered (as seen in the L2 cache, where data is stored in a L2 cache subset and is flushed from other subsets (Paragraph 0254), which is interpreted as the same as a particular set of data that is flushed from another location due to the nature of the data (e.g. priority)).”
However, Burroughs et al. does not disclose “implementing a transmit sequencer to translate messages selected by the message arbiter into a protocol implemented by the low-pin count link and buffer at least one of translated messages and translated message segments prior to transmission over the low-pin count link.”
Vig et al. discloses “implementing a transmit sequencer to translate messages selected by the message arbiter into a protocol implemented by the low-pin count link and buffer at least one of translated messages and translated message segments prior to transmission over the low-pin count link (I/O interface may perform any necessary protocol, timing, or other data transformations to convert data signals from one component into a format suitable for use by another component (Column 33, lines 62-66), with the interface including Low Pin Count (LPC) bus; Column 34, lines 1-2).” 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Vig et al. in order to coordinate I/O traffic [Column 33, lines 58-62]. 
As per claim 12, Burroughs et al. discloses “the SoC of claim 11 (as disclosed by Burroughs et al. above), wherein the MAU includes: a message arbiter configured to select messages from the plurality of priority queues (steps 3210 to 3260 as it pertains to a selected queue; FIG. 32).”
Burroughs et al. discloses “wherein in response to detecting the second message has been enqueued in the second priority queue, the MAU is configured to flush the FIFO buffer (as seen in the L2 cache, where data is stored in a L2 cache subset and is flushed from other subsets (Paragraph 0254), which is interpreted as the same as a particular set of data that is flushed from another location due to the nature of the data (e.g. priority)).”
However, Burroughs et al. does not disclose “and a transmit sequencer configured to translate messages selected by the message arbiter into a protocol implemented by the low-pin count interface and buffer at least one of translated messages and translated message segments in a first-in, first-out (FIFO) buffer prior to transmission from the low-pin count interface.”
Vig et al. discloses “and a transmit sequencer configured to translate messages selected by the message arbiter into a protocol implemented by the low-pin count interface and buffer at least one of translated messages and translated message segments in a first-in, first-out (FIFO) buffer prior to transmission from the low-pin count interface (I/O interface may perform any necessary protocol, timing, or other data transformations to convert data signals from one component into a format suitable for use by another component (Column 33, lines 62-66), with the interface including Low Pin Count (LPC) bus; Column 34, lines 1-2).” 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Vig et al. in order to coordinate I/O traffic [Column 33, lines 58-62]. 
As per claim 20, Burroughs et al. discloses “the computing device of claim 19 (as disclosed by Burroughs et al. above), wherein the MAU further includes: a message arbiter configured to select messages from the plurality of priority queues (steps 3210 to 3260 as it pertains to a selected queue; FIG. 32).”
Burroughs et al. discloses “wherein in response to detecting the second message has been enqueued in the second priority queue, the MAU is configured to flush the FIFO buffer (as seen in the L2 cache, where data is stored in a L2 cache subset and is flushed from other subsets (Paragraph 0254), which is interpreted as the same as a particular set of data that is flushed from another location due to the nature of the data (e.g. priority)).”
However, Burroughs et al. does not disclose “and a transmit sequencer configured to translate messages selected by the message arbiter into a protocol implemented by the first and second low-pin count interfaces and buffer at least one of translated messages and translated message segments in a first-in, first-out (FIFO) buffer prior to transmission over the low-pin count communication link.” 
Vig et al. discloses “and a transmit sequencer configured to translate messages selected by the message arbiter into a protocol implemented by the first and second low-pin count interfaces and buffer at least one of translated messages and translated message segments in a first-in, first-out (FIFO) buffer prior to transmission over the low-pin count communication link (I/O interface may perform any necessary protocol, timing, or other data transformations to convert data signals from one component into a format suitable for use by another component (Column 33, lines 62-66), with the interface including Low Pin Count (LPC) bus; Column 34, lines 1-2).” 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Vig et al. in order to coordinate I/O traffic [Column 33, lines 58-62]. 
Claims 5-7, 14-16, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burroughs et al. (Publication Number US 2020/0004584 A1) in view of Sporck et al. (Publication Number US 2017/0364114 A1).
As per claim 5, Burroughs et al. discloses “the method of claim 4 (as disclosed by Burroughs et al. above).” However, Burroughs et al. does not disclose “wherein the computing device includes a USB Type-C receptacle having a plurality of pins including CC1 and CC2 pins coupled to the PMIC, the method further comprising: detecting a USB Type-C plug coupled to a USB power source has been inserted into the USB Type-C receptacle,” “configuring a CC communication channel between the USB power source and the PMIC using one of the CC1 and CC2 pins,” or “and performing a USB power negotiation process under which the USB power source operates as a USB power delivery (PD) source, and the computing device operates as a USB PD sink, wherein during the power negotiation process messages are communicated between a sink policy engine implemented on the processor and the PMIC using the low-pin count link, and messages are communicated between the PMIC and the USB power source using the CC communication channel.”
Sporck et al. discloses “wherein the computing device includes a USB Type-C receptacle having a plurality of pins including CC1 and CC2 pins coupled to the PMIC, the method further comprising: detecting a USB Type-C plug coupled to a USB power source has been inserted into the USB Type-C receptacle (monitor CC1/CC2 and Vbus voltage (step 404); FIG. 4B).”
Sporck et al. discloses “configuring a CC communication channel between the USB power source and the PMIC using one of the CC1 and CC2 pins (Paragraph 0042).” 
Sporck et al. discloses “and performing a USB power negotiation process under which the USB power source operates as a USB power delivery (PD) source, and the computing device operates as a USB PD sink, wherein during the power negotiation process messages are communicated between a sink policy engine implemented on the processor and the PMIC using the low-pin count link (Sporck et al. is directed to USB power negotiations (see [FIG. 4A]) while Burroughs et al. discloses the low-pin count link in [Paragraph 0136]), and messages are communicated between the PMIC and the USB power source using the CC communication channel (steps 406 to 416, with a focus on block 412; FIG. 4A; Paragraph 0042).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Sporck et al. in order to determine an optimal current to draw from a host [Paragraph 0006].
As per claim 6, Sporck et al. discloses “the method of claim 5 (as disclosed by Burroughs et al. and Sporck et al. above), further comprising: implementing a USB Type-C Power Controller (TCPC) on the PMIC (Paragraph 0042) including one or more TCPC registers (registers are used as it pertains to instructions (Paragraph 0055). Note that a predefined range is used (Paragraph 0040) indicating the presence of data storage used to contain comparison information).”
Sporck et al. discloses “receiving capability information sent from the USB power source to the PMIC (Paragraph 0042; FIG. 4A-4B).”
Sporck et al. discloses “updating a TCPC register with the capability information (Paragraph 0042; FIG. 4A-4B).”
Sporck et al. discloses “processing information read from the TCPC register using the sink policy engine (Paragraph 0042; FIG. 4A-4B).”
Burroughs et al. discloses “implementing a read message that is transmitted over the low-pin count link to enable the sink policy engine to read the TCPC, the read message having a highest-priority level and being arbitrated by the MAU (Burroughs et al. is directed to the low-pin count link [Paragraph 0136] and queue arbitration [Paragraph 0287]).”
Burroughs et al. discloses “discloses “implementing a write message that is transmitted over the low-pin count link to enable the sink policy engine to write to a TCPC register, the write message having a highest-priority level and being arbitrated by the MAU (Burroughs et al. is directed to the low-pin count link [Paragraph 0136] and queue arbitration [Paragraph 0287]).”
As per claim 7, Sporck et al. discloses “the method of claim 5 (as disclosed by Burroughs et al. and Sporck et al. above), further comprising implementing the sink policy engine using embedded logic on the processor (main PCB; FIG. 2).  
As per claim 14, Burroughs et al. discloses “the SoC of claim 13 (as disclosed by Burroughs et al. above).” However, Burroughs et al. does not disclose “wherein the computing device includes a USB Type-C receptacle having a plurality of pins including CC1 and CC2 pins coupled to the PMIC, and wherein the SoC includes a USB policy engine implemented via embedded logic that is configured to operate as a sink policy engine to support a USB power negotiation process defined by a USB power delivery standard, wherein during the power negotiation process messages are communicated between the sink policy engine and the PMIC over the low-pin count link and using the MAU.”
Sporck et al. discloses “wherein the computing device includes a USB Type-C receptacle having a plurality of pins including CC1 and CC2 pins coupled to the PMIC (monitor CC1/CC2 and Vbus voltage (step 404); FIG. 4B), and wherein the SoC includes a USB policy engine implemented via embedded logic that is configured to operate as a sink policy engine to support a USB power negotiation process defined by a USB power delivery standard, wherein during the power negotiation process messages are communicated between the sink policy engine and the PMIC over the low-pin count link (Sporck et al. is directed to USB power negotiations (see [FIG. 4A]) while Burroughs et al. discloses the low-pin count link in [Paragraph 0136]) and using the MAU (steps 406 to 416, with a focus on block 412; FIG. 4A; Paragraph 0042).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Sporck et al. in order to determine an optimal current to draw from a host [Paragraph 0006].
As per claim 15, Sporck et al. discloses “the SoC of claim 14 (as disclosed by Burroughs et al. and Sporck et al. above), wherein the PMIC includes a USB Type-C Power Controller (TCPC) (Paragraph 0042) including one or more TCPC registers (registers are used as it pertains to instructions (Paragraph 0055). Note that a predefined range is used (Paragraph 0040) indicating the presence of data storage used to contain comparison information).”
Burroughs et al. discloses “and wherein the SoC is configured to implement a read message that is transmitted over the low-pin count link to enable the sink policy engine to read a TCPC register, the read message having a highest-priority level and being arbitrated by the MAU (Burroughs et al. is directed to the low-pin count link [Paragraph 0136] and queue arbitration [Paragraph 0287]).”
Burroughs et al. discloses “processing information read from the TCPC register using the sink policy engine; and implementing a write message that is transmitted over the low-pin count link to enable the sink policy engine to write to a TCPC register, the write message having a highest-priority level and being arbitrated by the MAU (Burroughs et al. is directed to the low-pin count link [Paragraph 0136] and queue arbitration [Paragraph 0287]).”
As per claim 16, Burroughs et al. discloses “the SoC of claim 15 (as disclosed by Burroughs et al. and Sporck et al. above), wherein the SoC is further configured to: begin transmitting a first message originating from a first client that is not the sink policy engine from the low-pin count interface to the PMIC (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “detect a second message received by the MAU from the sink policy engine is enqueued in a highest-priority queue in the MAU, and in response thereto, abort transmission of the first message (as a result of any tie-breakers; Paragraphs 0303-0305).”
Burroughs et al. discloses “and transmit the second message from the low-pin count interface to the PMIC (as a result of any tie-breakers; Paragraphs 0303-0305).”
As per claim 21, Burroughs et al. discloses “the computing device of claim 18 (as disclosed by Burroughs et al. above).” However, Burroughs et al. does not disclose “wherein the processor includes a hardware-based USB policy engine or is configured to implement a USB policy engine via execution of software on the CPU, and the computing device further comprises a USB Type-C receptacle having a plurality of pins including CC 1 and CC2 pins coupled to the PMIC, and a plurality of VBUS pins having a VBUS voltage used to charge the battery, wherein the computing device is further configured to: detect a USB Type-C plug coupled to a USB power source has been inserted into the USB Type-C receptacle,” “configure a CC communication channel between the USB power source and the PMIC using one of the CC1 and CC2 pins,” or “and perform a USB power negotiation process under which the USB power source operates as a USB power delivery (PD) source, and the computing device operates as a USB PD sink, wherein during the power negotiation messages are communicated between the PMIC and the USB policy engine using the low-pin count communication link, and messages are communicated between the PMIC and the USB power source using the CC communication channel.”
Sporck et al. discloses “wherein the processor includes a hardware-based USB policy engine or is configured to implement a USB policy engine via execution of software on the CPU, and the computing device further comprises a USB Type-C receptacle having a plurality of pins including CC 1 and CC2 pins coupled to the PMIC,
 and a plurality of VBUS pins having a VBUS voltage used to charge the battery, wherein the computing device is further configured to: detect a USB Type-C plug coupled to a USB power source has been inserted into the USB Type-C receptacle (monitor CC1/CC2 and Vbus voltage (step 404); FIG. 4B).”
Sporck et al. discloses “configure a CC communication channel between the USB power source and the PMIC using one of the CC1 and CC2 pins (Paragraph 0042).” 
Sporck et al. discloses “and perform a USB power negotiation process under which the USB power source operates as a USB power delivery (PD) source, and the computing device operates as a USB PD sink, wherein during the power negotiation messages are communicated between the PMIC and the USB policy engine using the low-pin count communication link (Sporck et al. is directed to USB power negotiations (see [FIG. 4A]) while Burroughs et al. discloses the low-pin count link in [Paragraph 0136]), and messages are communicated between the PMIC and the USB power source using the CC communication channel (steps 406 to 416, with a focus on block 412; FIG. 4A; Paragraph 0042).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Sporck et al. in order to determine an optimal current to draw from a host [Paragraph 0006].
As per claim 22, Sporck et al. discloses “the computing device of claim 21 (as disclosed by Burroughs et al. and Sporck et al. above), wherein the PMIC (Paragraph 0042) includes a USB Type-C Power Controller (TCPC) having one or more TCPC registers (registers are used as it pertains to instructions (Paragraph 0055). Note that a predefined range is used (Paragraph 0040) indicating the presence of data storage used to contain comparison information), and the computing device is further configured to: receive capability information sent from the USB power source to the PMIC (Paragraph 0042; FIG. 4A-4B).”
Sporck et al. discloses “update a TCPC register with the capability information (Paragraph 0042; FIG. 4A-4B).”
Sporck et al. discloses “process information read from the TCPC register using the sink policy engine (Paragraph 0042; FIG. 4A-4B).”
Burroughs et al. discloses “generate a read message that is transmitted over the low-pin count communication link to enable the sink policy engine to read the TCPC, the read message having a highest- priority level and being arbitrated by the MAU (Burroughs et al. is directed to the low-pin count link [Paragraph 0136] and queue arbitration [Paragraph 0287]).”
Burroughs et al. discloses “generate a write message that is transmitted over the low-pin count interface to enable the sink policy engine to write to a TCPC register, the write message having a highest- priority level and being arbitrated by the MAU (Burroughs et al. is directed to the low-pin count link [Paragraph 0136] and queue arbitration [Paragraph 0287]).”
As per claim 23, Burroughs et al. discloses “the computing device of claim 21 (as disclosed by Burroughs et al. and Sporck et al. above), wherein the plurality of priority queues in the MAU include a highest-priority queue and the computing device is further configured to: receive a first message from one of the PCU, PMU, CPU, or software executing on the CPU at the MAU (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request; Paragraph 0287).”
Burroughs et al. discloses “enqueuing the first message in a priority queue in the MAU that is not a highest- priority queue (Paragraph 0136).”
 	Burroughs et al. discloses “begin transmitting the first message over the low-pin count communication link to the PMIC (Paragraph 0136).”
Burroughs et al. discloses “receive a second message from the sink policy engine having a highest-priority level at the MAU and enqueuing the second message in the highest-priority queue (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “detect the second message is enqueued in the highest-priority queue in the MAU, and in response thereto, abort transmission of the first message (each incoming request may have a priority that is pre-assigned by the requesting core/thread or that is determined by the scheduling logic 2710 upon receipt of the request (Paragraph 0287). See also the situation where multiple classes are selected (step 2860) that requires use of a tie-breaker (step 2870 to step 2880); FIG. 28; Paragraphs 0293 and 0299-0301).”
Burroughs et al. discloses “and transmit the second message over the low-pin count communication link to the PMIC (as a result of any tie-breakers; Paragraphs 0303-0305).”
Claims 9, 17, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burroughs et al. (Publication Number US 2020/0004584 A1) in view of Nagarajan et al. (Publication Number US 2016/0191420 A1).
As per claim 9, Burroughs et al. discloses “the method of claim 1 (as disclosed by Burroughs et al.).” However, Burroughs et al. does not disclose the I2C protocol as disclosed in the limitation “wherein the low-pin count link comprises an I2C bus.”
Nagarajan et al. discloses the I2C protocol as disclosed in the limitation “wherein the low-pin count link comprises an I2C bus (Paragraph 0142).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Nagarajan et al. as both prior arts of record are in the field of arbitration between systems (disclosed by Nagarajan et al. in [Paragraph 0002]). Furthermore, I2C is a known protocol in the art in the field of component interconnection along with USB and UART [Paragraph 0147], hence one of ordinary skill could consider such a protocol.
As per claim 17, Burroughs et al. discloses “the SoC of claim 10 (as disclosed by Burroughs et al.).” However, Burroughs et al. does not disclose the I2C protocol as disclosed in the limitation “wherein the low-pin count interface is an I2C interface and the low-pin count link is an I2C bus.”  
Nagarajan et al. discloses the I2C protocol as disclosed in the limitation “wherein the low-pin count interface is an I2C interface and the low-pin count link is an I2C bus (Paragraph 0142).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Nagarajan et al. as both prior arts of record are in the field of arbitration between systems (disclosed by Nagarajan et al. in [Paragraph 0002]). Furthermore, I2C is a known protocol in the art in the field of component interconnection along with USB and UART [Paragraph 0147], hence one of ordinary skill could consider such a protocol.
As per claim 24, Burroughs et al. discloses “the computing device of claim 18 (as disclosed by Burroughs et al.).” However, Burroughs et al. does not disclose the I2C protocol as disclosed in the limitation “wherein the low-pin count communication link comprises an I2C bus, and there is a single I2C link between the processor and the PMIC.”
Nagarajan et al. discloses the I2C protocol as disclosed in the limitation “wherein the low-pin count communication link comprises an I2C bus, and there is a single I2C link between the processor and the PMIC (Paragraph 0142).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Burroughs et al. and Nagarajan et al. as both prior arts of record are in the field of arbitration between systems (disclosed by Nagarajan et al. in [Paragraph 0002]). Furthermore, I2C is a known protocol in the art in the field of component interconnection along with USB and UART [Paragraph 0147], hence one of ordinary skill could consider such a protocol.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach low pin count buses.
U.S. PATENT NUMBERS:2007/0073921 A1
2013/0339714 A1 – priority queues [Paragraphs 0045 and 0059], low pin count [Paragraph 0034]
2014/0201301 A1 – conversion to I2C [Paragraph 0026]
2017/0192921 A1 – [Paragraphs 0025-0026, 0029, and 0075]
6,768,738 B1

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        May 31, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181